95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Levern HENRY, Petitioner.
No. 96-531.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 22, 1996.Decided:  Sept. 3, 1996.

Levern Henry, Petitioner Pro Se.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Petitioner filed a petition for writ of mandamus, seeking to have his 28 U.S.C. § 2241 (1988) action transferred to this court or have default judgment entered in his favor due to the Respondents' delay in filing a response.  Petitioner failed to show that he has a clear right to the relief sought and that no other remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988);   see Stines v. Martin, 849 F.2d 1323, 1324 (10th Cir.1988).  While we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.